Citation Nr: 0212199	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-23 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for an eye disorder 
other than conjunctivitis, and residuals of radiation 
exposure, including diabetes mellitus, cataracts and skin 
cancer and if so, whether the claims may be granted.

2. Entitlement to an evaluation in excess of 10 percent for 
gastritis with diverticulitis.

(The issues of entitlement to service connection for hearing 
loss and entitlement to an evaluation in excess of 30 percent 
for AHD will be the subject of a later decision.  The issues 
of entitlement to fee-basis outpatient Chelation Therapy will 
be concurrently addressed in a separate decision under the 
same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1951 to April 
1955, and from June 1955 to February 1973.

Initially, the Board of Veterans' Appeals (Board) notes that 
with respect to the issue of entitlement to residuals of 
radiation exposure, including diabetes mellitus and skin 
cancer, the Board finds that this issue was adjudicated in a 
rating decision in September 1989, and that the veteran did 
not appeal this decision.  Thereafter, while the veteran 
sought to have the regional office (RO) readjudicate the 
claim in July 1992 based on then-recent case authority, the 
RO notified the veteran later that month that it would not 
readjudicate the claim as it was filed on or after November 
18, 1988, and therefore fell under the scope of the Judicial 
Review Act.  Thus, notwithstanding the RO's adjudication of 
this issue on a de novo basis, the existence of a previous 
final denial in this matter requires that the Board consider 
this issue on a new and material basis.  Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996).  Consequently, the Board has 
recharacterized this issue on appeal as whether new and 
material evidence has been submitted to reopen the claim.  

With respect to the issue of entitlement to service 
connection for eye disorders, the Board observes that the 
original rating decision granted service connection for 
conjunctivitis but otherwise denied service connection for an 
eye disorder.  The decision was not appealed.  Thereafter, 
the RO separately adjudicated the issue of entitlement to 
service connection for residuals of radiation exposure, and 
this decision was also not appealed.  Accordingly, the Board 
will address the issue of entitlement to service connection 
for eye disability as whether new and material evidence has 
been submitted to reopen a claim for service connection for 
an eye disorder other than conjunctivitis, and a claim for 
service connection for cataracts as secondary to radiation 
exposure. 

The Board would further note that its examination of the 
voluminous record in this matter reflects that following the 
veteran's filing of various claims to reopen in 1994 and 
1995, subsequent adjudications by the RO did not specifically 
address whether new and material evidence had been submitted 
to reopen a claim for service connection for stomach ulcers, 
also claimed as secondary to radiation exposure, and the 
issue of entitlement to service connection for disability 
associated with tobacco use.  Since the Board finds that 
these claims were raised by the veteran and not properly 
adjudicated by the RO, they are referred to the RO for 
appropriate adjudication.  The Board also finds that April 
2001 correspondence from the veteran may be reasonably 
interpreted to raise the issue of entitlement to a 
compensable rating for conjunctivitis.  As this issue has 
also not been adjudicated by the RO, it is also referred for 
appropriate adjudication.

The Board also notes that it is undertaking additional 
development on the issues of entitlement to service 
connection for hearing loss and a rating in excess of 30 
percent for AHD pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.

The remaining issues of entitlement fee-basis outpatient 
Chelation Therapy will be concurrently addressed in a 
separate decision under the same docket number.


FINDINGS OF FACT

1.  A claim for service connection for an eye disorder other 
than conjunctivitis was denied by a November 1973 rating 
decision which was not appealed.

2.  A claim for service connection for residuals of radiation 
exposure, including diabetes mellitus and skin cancer was 
denied by a September 1989 rating decision which was not 
appealed.

3.  The evidence received since the rating decisions of 
November 1973 and September 1989 pertinent to the claims for 
service connection for an eye disorder other than 
conjunctivitis and residuals of radiation exposure, including 
diabetes mellitus, cataracts and skin cancer, bears directly 
and substantially on the specific matter under consideration, 
is neither cumulative nor redundant, and is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claims.

4.  The veteran was not exposed to measurable levels of 
radiation during the period in which he participated in the 
exercise identified as "Operation Castle."

5.  Diabetes mellitus, cataracts, skin cancer and an eye 
disorder other than conjunctivitis are not related to 
service.

6. The veteran's service-connected gastritis with 
diverticulitis is manifested by symptoms in an unexceptional 
disability picture that more nearly approximate small nodular 
lesions and symptoms but not multiple small eroded or 
ulcerated areas or severe hemorrhages, or large ulcerated or 
eroded areas.




CONCLUSIONS OF LAW

1.  The rating decisions of November 1973 and September 1989, 
which respectively denied claims for service connection for 
an eye disorder other than conjunctivitis and residuals of 
radiation exposure, including diabetes mellitus and skin 
cancer, are final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2001); 38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. § 19.153 (1973); 38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 19.192 (1989).

2.  New and material evidence has been submitted since the 
rating decisions of November 1973 and September 1989, and the 
claims are reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2001).

3.  Diabetes mellitus, cataracts, skin cancer and an eye 
disorder other than conjunctivitis were not incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2001).

4. The criteria for an evaluation in excess of 10 percent for 
gastritis with diverticulitis have not bee met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.114, Diagnostic 
Code 7307 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen Claims for Service Connection for an Eye Disorder 
other than Cataracts and Conjunctivitis, and Residuals of 
Radiation Exposure, including Diabetes Mellitus, Cataracts 
and Skin Cancer, and if so, whether the Claims may be Granted

Whether New and Material Evidence has been Submitted to 
Reopen the Claims 

As was noted in the Introduction above, the November 1973 
rating decision denied the veteran's claim for service 
connection for an eye disorder other than conjunctivitis, 
presumably based on the determination that conjunctivitis was 
the only current eye disability that was related to service 
and that refractive error of the eyes was not a disability 
that could be service connected for Department of Veterans 
Affairs (VA) disability compensation purposes.  Thereafter, a 
September 1989 rating decision denied claims for service 
connection for diabetes mellitus and skin cancer on the basis 
that there was no evidence of skin cancer and that diabetes 
mellitus had not been related to service.  At this point, the 
record also did not contain any medical evidence of cataracts 
or medical evidence linking cataracts to service or radiation 
exposure. 

The record reflects that the veteran did not file a timely 
notice of disagreement with either the rating decisions of 
November 1973 or September 1989.  Accordingly, the November 
1973 and September 1989 rating decisions became final as 
outlined in 38 U.S.C.A. § 7105 (West 1991) when the veteran 
failed to perfect his appeal of those decisions within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, his claims for service connection for an 
eye disorder other than conjunctivitis and residuals of 
radiation exposure, including diabetes mellitus, cataracts 
and skin cancer may only be reopened if new and material 
evidence is submitted, and based on the grounds stated for 
the denial in the November 1973 and September 1989 rating 
decisions, this would consist of evidence reflecting eye 
disability other than conjunctivitis, evidence of skin 
cancer, or evidence pertinent to the issue of the 
relationship between any of the claimed disorders and 
service, one year prior to service or radiation exposure.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

Since the last final denial of November 1973 and September 
1989, additional evidence of record reflects evidence of 
cataracts beginning in June 1993 and mild macular 
degeneration of the eyes beginning in September 1995, the 
existence of skin cancer as demonstrated by VA examination 
findings from September 1995, and a Defense Nuclear Agency 
Report documenting the veteran's participation in the 1954 
atmospheric nuclear test known as "Operation Castle."  

The Board further notes that in the statement of the case 
issued in August 1997, while the RO applied the outcome 
determinative standard as to whether new and material 
evidence had been submitted to reopen the claim for service 
connection for an eye disorder later held to be invalid in 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), it provided the 
correct standard of new and material evidence found in 
38 C.F.R. § 3.156 in accordance with that decision.  In 
addition, in the most recent supplemental statement of the 
case issued in March 2002, the RO applied the correct 
standard and concluded that evidence submitted in connection 
with the veteran's claim for service connection for an eye 
disorder was merely cumulative and/or redundant and not 
sufficient to reopen the claim.  

The Board has considered the evidence and contentions 
received since the final denials of November 1973 and 
September 1989, and finds that it most importantly consists 
of a September 1995 diagnosis of skin cancer, diagnoses of 
additional disabilities of the eye, and a September 1995 
Defense Nuclear Agency Report that indicates that the veteran 
participated in "Operation Castle" in 1954.  Consequently, 
the Board finds that the additional evidence bears directly 
and substantially on the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
combination with other evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board is, therefore, free to review the 
entire evidence of record without regard to the finality of 
either the rating decision of November 1973 or September 
1989.

Now that the claim is reopened, the notice and development 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA) and the 
regulations promulgated thereto (See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)), are fully applicable without 
limitation.  However, in light of the fact that the RO has 
adjudicated the veteran's claim for service connection for 
residuals of radiation exposure on a de novo basis, the Board 
finds that the veteran has already been furnished with all of 
the appropriate law and regulations, including those related 
to radiation exposure.  In addition, there is no indication 
that there are any pertinent records that are not already 
within the record and as it is the veteran's primary 
contention that his diabetes mellitus, skin cancer, cataracts 
and other eye disability are related to radiation exposure, 
the Board finds that further development by way of 
examination/opinion is not warranted.  More specifically, as 
will be shown more fully below, the lack of evidence of 
radiation exposure at "Operation Castle" in 1954 renders 
the veteran's claims based on nuclear radiation in 1954 
incapable of substantiation, and that additional delay to 
obtain an opinion regarding a relationship between these 
disabilities and radiation exposure under the VCAA is 
therefore not warranted.


Decision on the Merits

The evidence of record reflects that the veteran participated 
in "Operation Castle," a U.S. atmospheric nuclear test 
series conducted at the Pacific Proving Ground during 1954.  
It further indicates that while participating in this 
operation, the veteran was assigned to the USS Munro.  

Service connection for a disability that is claimed to be 
attributable to exposure to radiation during service may be 
established in one of three ways.  See Davis v. Brown, 10 
Vet. App. 209 (1997) and Rucker v. Brown, 10 Vet. App. 67 
(1997).  First, there are a number of enumerated diseases 
that are presumptively service connected at any time after 
service if the claimant establishes status as a "radiation-
exposed veteran" as defined by 38 U.S.C.A. § 1112(c) (West 
1991) and 38 C.F.R. § 3.309(d) (2001).  Second, claims based 
on exposure to ionizing radiation may be service connected 
under 38 C.F.R. § 3.311 (2001).  Last, service connection is 
warranted under 38 C.F.R. § 3.303(d) (2001) if it is 
established that a disease diagnosed after discharge is the 
result of exposure to radiation during active service.  
Combee v. Brown, 34 F. 3d 1039 (1994).

38 C.F.R. § 3.309(d) provides service connection for specific 
diseases for radiation-exposed veterans as a result of 
participation in a radiation-risk activity, and as a 
participant in "Operation Castle," the Board finds that the 
veteran participated in a radiation-risk activity.  However, 
in addition to the need to establish that the veteran 
participated in a radiation risk activity, the evidence must 
demonstrate that the claimed disability is one of the 
specifically enumerated diseases.  As neither diabetes 
mellitus, cataracts nor skin cancer are listed among those 
specific diseases. 38 C.F.R. § 3.309(d) is not for 
application.

With respect to the claim for service connection for diabetes 
mellitus, cataracts and skin cancer under 38 C.F.R. § 3.311, 
neither diabetes mellitus nor cataracts are listed in the 
regulation (the veteran's cataracts has not been diagnosed as 
posterior subcapsular cataracts), and while the Board 
recognizes that skin cancer is specifically listed in the 
regulation, and that it was first manifested within the 
period specified in 38 C.F.R. § 3.311(b)(5), the referral of 
this matter to the Defense Nuclear Agency has resulted in a 
finding that in 1954, the veteran was not exposed to 
measurable radiation.  Moreover, the Board notes that neither 
the veteran nor his spouse are considered competent to render 
an opinion that the veteran was exposed to measurable amounts 
of radiation during his participation in "Operation 
Castle."  Espiritu v. Derwinski, 2 Vet. App. 49 (1990).  
Thus, since the Board therefore finds that the veteran was 
not exposed to ionizing radiation in 1954 as claimed, the 
Board is precluded under 38 C.F.R. § 3.311 from granting 
service connection for skin cancer based on alleged exposure 
to radiation in 1954.  

If it is determined that the veteran was not exposed to 
ionizing radiation as claimed, that he did not develop a 
radiogenic disease, or that it did not become manifest within 
the specified period, it shall not be determined that disease 
has resulted from exposure to ionizing radiation under such 
circumstances, pursuant to 38 C.F.R. § 3.311(b)(1), (2), (5), 
(c).  The Board would further point out that as there is no 
evidence or allegation of radiation exposure during service 
other than identified above, there is no other basis to grant 
service connection for diabetes mellitus, cataracts or skin 
cancer.

Based on the above, the remaining theories to be considered 
consist of entitlement to direct service connection for 
diabetes mellitus, skin cancer, cataracts and other eye 
disability without the presumptions offered under 38 C.F.R. 
§§ 3.309, 3.311, either as causally related to service or to 
a period of one year following service (diabetes mellitus and 
malignant tumors are entitlement to one-year presumptive 
consideration).  

However, while there is evidence of current disability 
associated with diabetes mellitus, skin cancer, cataracts and 
macular degeneration, there were no complaints, findings, or 
diagnoses of such disorders in service, these disabilities 
all developed many years after service, and there is no 
competent medical evidence linking any of these disorders to 
service or to a period of one year following service.  
Although the Board recognizes that the veteran has submitted 
excerpts from various treatises and articles demonstrating 
general relationships between exposure to radiation and the 
development of certain disorders, these articles only offer 
general relationships and are of minimal probative value.  As 
was noted previously, since the veteran's primary theory is 
that he was exposed to measurable radiation levels and that 
it is this exposure which has resulted in the above-mentioned 
disabilities, the Board finds that obtaining additional 
medical opinion addressing entitlement to service connection 
on any basis is not warranted.  Simply put, since the 
evidence of record reflects no measurable radiation exposure, 
there would be no factual predicate on which an examiner 
could base an opinion linking any of these disorders to 
service.

Accordingly, the Board finds that a preponderance of the 
evidence is against the claims for service connection for an 
eye disorder other than conjunctivitis, and residuals of 
radiation exposure, including diabetes mellitus, cataracts, 
and skin cancer.




ORDER

The claims for service connection for an eye disorder other 
than conjunctivitis, and residuals of radiation exposure, 
including diabetes mellitus, cataracts and skin cancer are 
denied.

Entitlement to an evaluation in excess of 10 percent for 
gastritis with diverticulitis is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

